OPINION OF THE COURT BY
HARTWELL, J.
The act complained of is termed an offence by the statute itself, Section 5, p. 263, Penal Code; and is defined as a misdemeanor. Ib., Section 2, p. 1. For an offence within the jurisdiction of Police and District Magistrates, a criminal complaint like the present is the correct procedure. Const., Article 7. A violation of statute requirements concerning licensed physicians is a violation of a license law within the meaning of the statute which makes all offences of violating license laws cognizable before the Police and District Justices. Ib., p. 127, Sect. 9, and of pp. 141, Sect. 47, 142, Sect. 51, Civil Code, p. 7, Sect. 11.
The statute plainly requires medical prescriptions containing any poisonous ingredient to be recorded. The instruction prayed for would set aside the statute, and the one given was extremely favorable.
The record is sufficiently full for statute requirements, *465although if requested at the trial, further specifications would have, been required to be given and recorded. Rex vs. Gillingham, 2 Haw., p. 760. The records show a conviction and a judgment before the Police Court.
Honolulu, August 2d, 1871.
Exceptions overruled.
The Attorney General then moved for judgment, which was pronounced by the Chief Justice, who tried the cause, — ■ $250 fine and costs.